Exhibit 23.2 CONSENT OF SRK CONSULTING (US), INC. The undersigned, SRK Consulting (US), Inc., hereby states as follows: Our firm assisted with the preparation of the “Feasibility Study Update, NI 43-101 Technical Report, Vista Gold Corp., Paredones Amarillos Gold Project, Baja California Sur, Mexico” dated September1, 2009, (the “Technical Report”) for Vista Gold Corp. (the “Company”), portions of which are summarized in the Company’s Annual Report on Form10-K for the year ended December31, 2011 (the “Form10-K”). We hereby consent to the incorporation by reference in the Company’s Registration Statement on FormS-3 and in the related Prospectus of the Company of the summary information concerning the Technical Report, including the reference to our firm included with such information, as set forth above in the Form10-K. By: /s/ Terry Braun Name: Terry Braun Title:Principal Consultant Date: September 28, 2012
